 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 1 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

UNITED STATES DISTRICT COURT

 

 

 

for the
Southern District of Iowa
Central Division
Case No.
) (to be filled in by the Clerk's Office)
Dale La-Von Clayton )
Plaintiffs)
(Write the fall name of each plaintiff who is filing this complaint. 7
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) (L] Yes [XJ No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
=Y- )
)
an
) Be
) Sr oO,
Des Moines Police Department, Brian Buck, Megan ) me m on
Goergen ) 7 © ~ oO
Defendant(s) ) 25 7 mM
(Write the full name of each defendant who is being sued. If the ) 2 a =
names of all the defendants cannot fit in the space above, please en = <
write “see attached” in the space and attach an additional page 7 oe aa
with the full list ofnames. Do not include addresses here.) a co

VO! 40
dyna
LO

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page ! of 7

 
 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 2 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Dale La-Von Clayton

 

2323 Curtis Street

 

Denver

Co

80205

 

City
Denver County

State

Zip Code

 

720-518-3560

 

dclay7869@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1!

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number

Des Moines Police Department

 

Employer

 

25 East 1* Street

 

Des Moines

50309

 

City
Polk County
515-283-4811

State

Zip Code

 

 

[] Individual capacity

Brian Buck

xX] Official capacity

 

Police Officer

 

25 East 1* Street

 

Des Moines

50309

 

City
Polk County

State

Zip Code

 

515-283-4811

 

Page 2 of 7
 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 3 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

 

 

 

 

E-Mail Address (if known)
{X] Individual capacity  [X] Official capacity
Defendant No. 3
Name Megan Goergen
Job or Title (if known) Police Officer
Address 25 East 1* Street
Des Moines IA 50309
City State Zip Code
County Polk County
Telephone Number 515-283-4811

 

E-Mail Address (if known)

 

[X] Individual capacity [KX] Official capacity

Defendant No. 4

Name

 

Job or Title (if known)

 

Address

 

 

City State Zip Code
County

 

Telephone Number

 

E-Mail Address (if known)

 

[_] Individual capacity | [] Official capacity
Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].". Under Bivens v. Sic Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[_] Federal officials (a Bivens claim)
fX] State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

4 amendment, 14 amendment

 

Page 3 of 7
 

 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 4 of 8

Pro Se 15 (Rev. 12/16} Complaint for Violation of Civil Rights (Non—Prisoner)

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

 

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

1.Officer Buck violated my fourth amendment right under color of law by unlocking my car door while
the window was down, opened my door without my consent, using excessive force with Officer
Goergen by grabbing and pulling me illegaly out of my vehicle and falsly detaining me. Illegal seizure
of me without probable cause or warrant.

2.Officer Goergen violated my fourth amendment right under color of law by using excessive force
grabbing and pulling me out of my vehicle with Officer Buck and illegally seizing and detaining me
without probable cause or warrant.

3.Officer Buck violated my fourth amendment right under color of law by squeezing my face(hand
around both cheeks), yelling "Spit it out! Spit it out!"while looking in my mouth and forcing my head
back. Then both officers Buck and Goergen searched my pockets and seized approximately $2,740 in
cash. Using battery, illegal search without consent or warrant.

4.Officer Buck and Officer Goergen violated my fourth amenment right under color of law by
searching my vehicle and seizing my property, medication and over $5,000 in cash without consent or
warrant. Illegal search and seizure.

5.Officer Buck and Goergen violated my fourth amendment right under color of law by unreasonable
extension of stop. I was already pulled to the side of the road.

6.Officer Buck and Georgian violated my fouteenth amendment right under color of law for Racial
biased Policing.

 

If. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

Pioneer Street, Des Moines, Iowa.

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Page 4 of 7
 

 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 5 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

IV. Injuries

07/15/2017

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

1. On July 15, 2017 around eight pm, I was driving to drop a friend off.

2. I pulled to the side of the road to park and answer my wife's phone call.

3. Two uniformed Des Moines Police officers, Buck and Goergen in a marked Des Moines Police suad
car pulled up beside me on the passenger side of vehicle and asked what was going on.

4. I looked up and saw them. I rolled the passenger window down and I said I was on the phone with
my wife.

5. The officers looked at each other and got out of the squad car. They came over to my vehicle
Goergen on the passenger side and Officer Buck on my side. I rolled my widow down to ask him what
he said. Then he forced his hand into my vehicle and reached in to unlocked the door. Officer Buck
forced my door open. Officer Goergen came over to the driver's side. Then both officers used excessive
force by grabbing and pulling me out of the vehicle, each officer had one arm. They threw me up
against my vehilce. Started searching me, and removing cash from my pockets. Then they slapped the
hand cuffs on me and threw me in the back of their squad car, all while my wife was still on the the
phone. My wife is a witness to this matter.

6. They proceeded to search my vehicle without my consent or warrant, seizing my medication and
money.

7. | was falsly detained and charged with Driving on a suspended license, Possession of Schedule I/
with intent, and Failure to affix a tax stamp. They kept me in Polk County Jail unlawfully.

8. The passenger that was in my vehicle was mistreated and arrested as well and is witness to this
matter.

9. I bonded out of jail.

10. In December 2017 charges were dismissed.

 

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Page 5 of 7
 

 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 6 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Muscle strains, pain and soreness all over body. Stiff muscles and body aches all over body. Needed to be seen
in Emergecy room from trauma inflicted from being battered and briused by Officer Burks and Officer Goergen,
I was not taken to be evaluated for my injuries.

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

$10,000,000 USD. My wife is a traveling nurse and I was a Kitchen Manager. We came to lowa because my
father-in-law's health status was declining and the death of her step-mother. We lost our hard earned bill and
travelling money that was taken under false pretense. We were unable to take any positions for work due to this
matter. Pain and suffering from being snatched out of the vehicle, battered and humiliated in the street. My
pride, dignity and humanity was taken. | was falsly imprisoned, with defamation of character. My vehicle was
impounded. I had to be bonded out of jail. There was no mistake of who I was because I had out of state license
plates.I lost everything because I had to stay in Iowa to take care of legal matter after legal matter due to
harrassment and racial profiling from Des Moines Police Department after dismissal of case in December 2017.
Discrimination and harrassment increased to the point of destroying my family. None of my property to this date
has been returned to me after multiple requests. There is no amount that can pay for the racism and discriminaion
that I endure in lowa when I come with my wife to support her family. This amount is for actual and punative
damages included. Disciplinary action for Des Moines Police officers. Training to officers to follow standards
and with racial diversity emphasized.

 

 

VI. _—‘ Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

Page 6 of 7
 

Case 4:19-cv-00414-SMR-CFB Document 1 Filed 12/20/19 Page 7 of 8

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/20/2019

 

    

Signature of Plaintiff
Printed Name of Plaintiff

 

Dale La-Von Clayton

 

For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Code
Telephone Number
E-mail Address

 

 

Page 7 of 7
5S 44 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither

provided by local rules of court. This form, approved by the Judicial C

ir

inited States in

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

Case OSS SOE COVER SHBET 12/20/19 Page 8 of 8

lement the filing and service of pleadings or other
in September 1974 i rothavad for the ote of the Cle

by law, ex as
erk of Court ‘tor he

 

I. (a) PLAINTIFFS S2IZ LAAN Cyd

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF

(c) Attomeys (Firm Name, Address, and Telephone Number)

Nik

Sass

%

Attomeys (If Known)

 

County of Residence of First Listed Defendant

ao DATWIND ek Teper,

(IN US. PLAINTIFF CASES ONLY) 2

NOTE: INLAND CONDEMNATION ear. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

il. BASIS OF JURISDICTION (Piace an “X” in One Box Only)

 

IH. CITIZENSHIP OF PRINCIPAL PARTIES (Pioce an “X™ in One Bax for Plaintiff

 

 

 

 

 

 

. (For Diversity Cases Only) and One Box for Defendant)
1 U.S. Government xj Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ®t = 1 Incorporated or Principal Place go4 04
of Business In This State
(92 U.S. Government 14 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place aos a5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a 3 © 3. Foreign Nation go6 06
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFETTURETENALTY | BANKRUPTCY | OnE STATUTES —]
(9 110 Insurance PERSONAL INJURY PERSONAL INJURY |) 625 Drug Related Seizure (3 422 Appeal 28 USC 158 (3) 375 False Claims Act
(J 120 Marine 0 310 Airplane (J 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal 19 376 Qui Tam (31 USC
2 130 Miller Act 17 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
(0 140 Negotiable Instrument Liability (J 367 Health Care/ ‘ (1 400 State Reapportionment
11 150 Recovery of Overpayment [1 320 Assault, Libel & Pharmaceutical 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights 0 430 Banks and Banking
(J 151 Medicare Act (1 330 Federal Employers’ Product Liability C3 830 Patent (3 450 Commerce
(1 152 Recovery of Defaulted Liability (J 368 Asbestos Personal C1 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application {7 470 Racketeer Influenced and
(Excludes Veterans) (0 345 Marine Product Liability = 4 C840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY ~_LABOR Cc 1} 480 Consumer Credit
of Veteran’s Benefits (0 350 Motor Vehicle ( 370 Other Fraud (1 710 Fair Labor Standards O 861 HIA (1395ff) (15 USC 1681 or 1692)

0 160 Stockholders’ Suits

0 355 Motor Vehicle CO 371 Truth in Lending

 

© 190 Other Contract Product Liability © 380 Other Personal

© 195 Contract Product Liability [1 360 Other Personal Property Damage

O 196 Franchise Injury C1 385 Property Damage

C1 362 Personal injury - Product Liability
Medical Malpractice
REAL PROPERTY ' PRISONER PETITIONS

210 Land Condemnation Other Civil Rights Habeas Corpus:

O 220 Foreclosure ‘441 Voting 0 463 Alien Detainee

1 230 Rent Lease & Ejectment C1 442 Employment J 510 Motions to Vacate

240 Torts to Land 0 443 Housing/ Sentence

C1 245 Tort Product Liability Accommodations © 530 General

© 290 All Other Real Property 0 445 Amer. w/Disabilities - | 535 Death Penalty
Employment Other:

 

0 446 Amer. w/Disabilities -} 540 Mandamus & Other

Other OG 550 Civil Rights
0 448 Education 1 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

Act
0 720 Labor/Management
Relations

O) 862 Black Lung (923)
0) 863 DIWC/DIWW (405(g))
(1) 864 SSID Title XVI

 

0 740 Railway Labor Act 7 865 RSI (405(g))
1 751 Family and Medical
Leave Act
© 790 Other Labor Litigation FEDERAL TAX SUITS
© 791 Employce Retirement O 870 Taxes (U.S. Plaintiff
Income Security Act or Defendant)
0 871 IRS—Third Party
26 USC 7609
IMMIGRATION

 

 

( 462 Naturalization Application
O 465 Other Immigration
Actions

 

 

© 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

& 850 Securities/Commodities/

Exchange
O 890 Other Statutory Actions
891 Agricultural Acts
( 893 Environmental Matters
4] 895 Freedom of Information

Act

© 896 Arbitration

(1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

© 950 Constitutionality of
State Statutes

 

x

ORIGIN (Place an “X” in One Box Only)

Original 0 2 Removed from O 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Moultidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VI. REQUESTED IN

REISS ie ee ee

 

APN cription of cause:

 

Wadi of eo

mA at roy Ute Contr dA rt

DEMAND $

i tien cence =

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: (0 Yes jo
VIII. RELATED CASE(S) :
IF ANY * JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
